  Case 3:20-bk-30188-SHB           Doc 18 Filed 02/21/20 Entered 02/21/20 07:54:08                 Desc
                                    Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 20th day of February, 2020

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________

                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE

   In re
                                                                 Case No. 3:20-bk-30188-SHB
   REID JAMES NEWTON                                             Chapter 13

                                  Debtor

                                               ORDER

           This matter came for hearing on February 19, 2020, on (1) the Order entered by the Court

   on February 3, 2020 [Doc. 15], directing Debtor, pro se, to appear and show cause why this case

   should not be dismissed due to his ineligibility to be a debtor under Title 11 since he did not obtain

   the required credit counseling briefing within 180 days preceding the commencement of this case;

   and (2) the Trustee’s Motion to Dismiss filed by Gwendolyn M. Kerney, Chapter 13 Trustee, on

   January 23, 2020 [Doc. 8], for failing to file the Certification of Credit Counseling proving

   eligibility under 11 U.S.C. § 109(h)(1). Debtor did not appear. For the reasons stated on the

   record, because Debtor’s credit counseling briefing occurred post-petition and not within the 180

   days preceding the date of the filing of his petition as required by 11 U.S.C. § 109(h)(1), the Court

   directs the following:
Case 3:20-bk-30188-SHB    Doc 18 Filed 02/21/20 Entered 02/21/20 07:54:08   Desc
                           Main Document    Page 2 of 2


      1. The Trustee’s Motion to Dismiss is GRANTED.

      2. This bankruptcy case is DISMISSED.

                                         ###
